internal_revenue_service number release date index numbers -------------------------------------------- ------------------------------------------ --------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number ------------------- refer reply to cc psi b3 plr-103268-16 date date x -------------------------------------------- ----------------------- legend y ------------------------ a ---------------------- -------------------------------------- -------------------- b -------------------------------------- ---------------------- c -------------------------------------- trust ----------------------- state ------------- date ----------------------- date --------------- ------- date ------------------ date ------------------- plr-103268-16 dear ------------ this letter responds to a letter dated date submitted on behalf of x by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code code facts the information submitted states that x was incorporated under the laws of state on date x elected to be an s_corporation effective date on date the shareholders of x were a and b however b failed to consent properly to x’s s_corporation_election accordingly x’s s_corporation_election was ineffective in addition on date x entered into a common share purchase agreement for the sale of common_stock of x to y an ineligible shareholder under sec_1361 the sole member of y is trust an eligible shareholder pursuant to sec_1361 the grantor and trustee of trust is c on date x y and c as trustee for trust entered into a first amendment to common shares purchase agreement which provided that trust was substituted for y as the purchaser of x shares effective date x represents that there was no tax_avoidance or retroactive tax planning involved in the failure of b to properly execute x’s form_2553 and in the transfer of shares of x to y in addition x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary x also represents that x and all its shareholders have filed consistently with x being treated as an s_corporation in addition x represents that all items allocable to the shares originally purchased by y were allocated to and reported by trust an eligible shareholder law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other requirements have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual plr-103268-16 sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter of the code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation i was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or ii was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qsub as the case may be or to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agree to make the adjustments consistent with the treatment of the corporation as an s_corporation or a qsub as the case may be as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation or a qsub as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was ineffective on date as a result of the improper consent to x’s s_corporation_election we further conclude that the ineffectiveness of x’s s_corporation_election constituted an inadvertent invalid election within the meaning of sec_1362 in addition because x had an ineligible s_corporation shareholder on date we conclude that x’s s_corporation_election would have terminated on date had x’s s_corporation_election been effective on date we further conclude that the termination of x’s s_corporation_election on date was inadvertent within the meaning of sec_1362 plr-103268-16 consequently under sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 as a condition of the rulings b must sign a written_statement as described in sec_1_1362-6 consenting to x’s s_corporation_election effective date the written_statement must be filed with the appropriate service_center within days from the date of this letter indicating that the statement is to be associated with x’s originally filed form_2553 except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was otherwise a valid s_corporation this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited for precedent pursuant to a power_of_attorney on file we are sending a copy of this letter to x’s authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the rulings requested it is subject_to verification on examination sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
